United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Mack, for the appellant
Office of Solicitor, for the Director

Docket No. 10-600
Issued: September 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2010 appellant timely appealed the October 1, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs, which denied reconsideration. As the Office’s
last merit denial of the claim was dated June 16, 2008 the Board lacks jurisdiction over the
merits of the claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the October 1, 2009 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s December 29, 2008 request
for reconsideration under 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On April 25, 2008 appellant, then a 29-year-old custodian, filed an occupational disease
claim for stress, depression and anxiety. She alleged that on October 1, 2007 she was subjected
to discrimination based on sex/pregnancy. That same day appellant reportedly suffered
pregnancy-related complications, for which she sought treatment in the hospital emergency
room. When she attempted to return to work on October 15, 2007, the employing establishment
allegedly retaliated against her by refusing to allow her to return to work.
The employing establishment challenged the claim. Thomas A. Pittman, maintenance
operations manager, stated that on October 1, 2007 at approximately 3:30 p.m. he observed
appellant casually sitting at one of the break tables nonchalantly thumbing through a magazine.
As appellant’s tour had begun only 45 minutes earlier, Mr. Pittman believed that it was too early
for someone to be sitting around reading magazines and being nonproductive. Mr. Pittman
reportedly contacted her supervisor, Daryl Looney and informed him of what he had just
observed. Shortly, afterwards he noticed that appellant appeared upset with Mr. Looney.
Mr. Pittman also stated that he had limited exposure to her in the four weeks that he had been
working at the facility. He recalled one prior instance when he had spoken to appellant about a
missing maintenance radio. Appellant reportedly told Mr. Pittman that she lost the radio or
someone had picked hers up. Mr. Pittman stated that he asked her to make sure she
communicated her needs to her supervisor because everyone was required to maintain
communication with radios.
In a May 15, 2008 supplemental statement, appellant indicated that she loved her job
prior to September 2007 when new management arrived at the facility. On September 14, 2007
Gary Russell, a supervisor, reportedly told her that Mr. Pittman wanted him to write her up for
not having a radio. But instead of writing her up, Mr. Russell reportedly told appellant that he
would find her a radio. Appellant stated that she received a broken radio that was already
assigned to someone else and she turned it in to be repaired. Then on September 17, 2007,
Mr. Pittman reportedly stopped her in the hallway and asked about her radio. Appellant stated
that she told him that her supervisor was trying to find her a radio. Mr. Pittman then asked her
why she kept losing her radio. Appellant replied that she had been assigned only one radio and it
was broken. Mr. Pittman reportedly asked if she had told her supervisor that she lost her radio.
In appellant’s May 15, 2008 statement, she indicated that her radio was not lost, but was being
repaired. She also stated that management should have known about the radio situation instead
of harassing her about it.
Appellant also described a September 18, 2007 incident allegedly involving Steven
Wright, a supervisor, who she claimed told her that some managers, including Mr. Pittman,
wanted him to escort her out of the facility because she was wearing short pants. She stated that
her pants were 1½ inches above her ankle and she had been wearing maternity pants for a few
months. Mr. Wright allegedly told her that he understood that she had been trying to save her
annual/sick leave for her baby and therefore he would not escort her out. Appellant stated that he
told her to try to wear longer pants tomorrow.
With respect to the October 1, 2007 employment incident, appellant indicated that after
she had finished sweeping around 3:30 p.m. she had difficulty breathing so she went to the

2

Annex to catch her breath before cleaning the restrooms. She indicated that she had submitted a
light-duty request in July 2007 that allowed her to rest, which the previous management honored.
Appellant claimed that Mr. Pittman essentially harassed her for stopping to catch her breath.
The medical evidence included a November 30, 2007 report from Jean Bell Williams, a
licensed professional counselor, who diagnosed acute stress disorder, mood disorder and sleep
disorder due to a general medical condition. Ms. Williams indicated that appellant’s condition
was directly related to her October 1, 2007 work injury. The reported history of injury included
harassment regarding her not carrying a radio on two occasions, being accused of wearing short
pants and for taking a break to catch her breath, as she is pregnant. Ms. Williams also noted that
Mr. Pittman would not accommodate appellant’s medical restrictions. When she returned to
work on October 15, 2007, appellant was told that there was no light duty available that met her
restrictions.
In a decision dated June 16, 2008, the Office denied appellant’s emotional condition
claim. Appellant failed to substantiate her allegations. The Office did not address the medical
evidence of record.
On December 29, 2008 appellant requested reconsideration utilizing the appeal request
form that accompanied the Office’s June 16, 2008 decision. She also submitted a December 27,
2008 letter requesting reconsideration. The letter listed 25 items of evidence that appellant
enclosed for purposes of reconsideration. The list included several witness statements regarding
incidents that occurred on October 1 and 15, 2007. Other itemized documents included
pregnancy-related light-duty requests for June, July and October 2007, treatment notes dated
October 1, 2007 from the employing establishment health unit and November 27, 2007 work
restrictions from Dr. Clarence J. Brooks. Appellant submitted copies of several e-mails she
exchanged with her union steward, Stephen Mack. There were also copies of correspondence
between the union and the employing establishment regarding grievances filed on her behalf.
Mr. Mack, appellant’s union representative, submitted a November 16, 2008 statement regarding
interviews he conducted in September 2007 with Mr. Russell and Mr. Wright. Another union
steward, Cathy Wesley, provided a December 4, 2008 statement about what she witnessed when
she was called to the health unit on October 1, 2007.
In a decision dated October 1, 2009, the Office denied appellant’s request for
reconsideration. It noted that she provided “a series of statements and medical evidence that had
previously been submitted” and therefore could not be considered as new and relevant evidence.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.2 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
2

5 U.S.C. § 8128(a) (2006).

3

(3) constitutes relevant and pertinent new evidence not previously considered by the Office.3
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.4
ANALYSIS
Appellant argues that the Office erred in characterizing the evidence that she submitted
on reconsideration as “a series of statements ... that had previously been submitted....” The
Board agrees. Further merit review is appropriate where appellant submits relevant and pertinent
new evidence not previously considered by the Office.5 Appellant’s December 29, 2008 request
for reconsideration was accompanied by statements from Raymond Horsburgh, Michael R.
Wood, Mike Creech, Timothy Nguyen, Jonathan Masood Jr., Alvaro Garcia and Will Stark.
None of these statements were previously part of the record. Furthermore, the November 16 and
December 4, 2008 statements from Mr. Mack and Ms. Wesley clearly postdate the Office’s
June 16, 2008 decision and as such, could not have been previously considered by the Office.
The information contained in the above-noted statements is relevant to appellant’s allegations of
workplace harassment on September 14, 17 and 18, October 1 and 15, 2007.
The Board finds that appellant submitted relevant and pertinent new evidence with her
December 29, 2008 request for reconsideration, thereby satisfying the third requirement under 20
C.F.R. § 10.606(b)(2).6 Consequently, appellant is entitled to a review of the merits of her
claim.7 The case shall be remanded to the Office for merit review followed by the issuance of an
appropriate de novo decision.
CONCLUSION
The Office improperly denied appellant’s December 29, 2008 request for reconsideration.

3

20 C.F.R. § 10.606(b)(2) (2009).

4

Id. at § 10.608(b).

5

Id. at § 10.606(b)(2)(iii).

6

Id.

7

Id. at § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: September 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

